Allow 
me first of all to convey to you. Sir, my most sincere congratulations, on my 
own behalf and that of my delegation, on your election to the presidency of 
the General Assembly at its forty-seventh session. I wish you every success 
in the execution of your tasks during the coming months. I also wish to pay a 
tribute to your predecessor. Ambassador Samir Shihabi of Saudi Arabia. 
I should like to give a warm welcome to all those countries that have 
joined the Organization this year, and I hope that their active participation 
in this forum will contribute to the efforts of the international community to 
preserve peace and promote justice and progress among nations. With the 
admissions of Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, 
Kazakhstan, Kyrgyzstan, the Republic of Moldova, San Marino, Slovenia, 
Tajikistan, Turkmenistan and Uzbekistan, the Organization's goal of 
universality has been promoted. 
I should also like to convey to Secretary-General Boutros Boutros-Ghali 
the respect of the Spanish Government for his efforts and dedication in 
carrying out the important responsibilities with which he is entrusted. You 
may rest assured, Mr. Secretary-General, that you can count on the full 
collaboration of the Spanish authorities. 
During the general debate at the forty-sixth session, the common 
denominator of many statements heard in the General Assembly was the 
tremendous changes that had taken place in the world since the middle of the 
previous decade. Far from abating, the pace of that trend to transformation 
has significantly accelerate over the last 12 months. 
At this stage of the process, it would be no exaggeration to say that we 
have before us a new pattern of international relations. After the 
disappearance of the East-West confrontation and its replacement by dialogue 
and cooperation, decisive progress has been made in disarmament agreements and 
arms control, at both world-wide and regional levels. Long-festering regional 
conflicts have been settled or may well be on their way towards settlement. 
To the progress made along the road to peace in Angola and Cambodia we must 
add the process begun last year in Madrid with the opening of the Middle East 
peace conference, which constituted an invaluable point of departure for the 
solution of the Palestinian problem and for achieving the necessary and 
definitive harmonious relations between Arabs and Israelis. 
Likewise, the current peace plan for Western Sahara should culminate soon 
in the holding of a referendum on self-determination under the auspices of the 
United Nations. 

I also wish to stress the progress made in the eradication of the policy 
of apartheid in South Africa. We fully support the efforts of the 
Secretary-General to put an end to violence and to encourage the resumption of 
the internal negotiations that must lead to the total eradication of apartheid 
and to the establishment of a truly democratic regime in South Africa. 
Similarly, the Peace Agreement signed in Chapultepec, on 16 January of 
this year, between the Government of El Salvador and the Farabundo Marti 
National Liberation Front constitutes a milestone of paramount importance for 
the peace process in Central America, a region that has been in a constant 
state of conflict for the past decade. Spain, which has so many links to that 
region, has been and is still actively collaborating in that process through 
its participation in the Group of Friends of the Secretary-General for peace 
in El Salvador.. 
In that connection, Spain welcomes the exemplary manner in which the 
Governments of El Salvador and Honduras have settled their territorial, 
insular and maritime disputes. 
The map of Europe has undergone a profound transformation over the past 
year. The unification of Germany now appears fully consolidated. Russia and 
the formerly subjugated countries that recovered their independence and 
freedom are struggling to consolidate their democracies and to overcome the 
serious economic difficulties brought on by their transition to a market 
economy. The European Community, on its way towards union, is acquiring a 
greater political role, in accordance with its undoubted economic strength. 
Democratic ideals and practices and the recognition of human rights have 
reappeared vigorously not only in Eastern Europe but also in Latin America and 

many African countries, despite the grave economic situation now prevailing on 
that continent. 
Those auspicious events should not lead us to forget that the collapse of 
the former system has opened up a great void fraught with risks in which 
disorder may find a natural home. In some extreme cases, we are witnessing 
the exacerbation of previously repressed or latent nationalist forces which 
are giving rise to such bloody conflicts as those at present dividing the new 
Caucasian Republics and the new States that emerged after the dissolution of 
the former Yugoslavia. Such situations reveal that the horrors of the past 
can always be repeated if we do not keep looking to the future. This is 
something that neither Europe nor the rest of the international community can 
or should allow. 
The seriousness of the conflict now taking place in the territory of the 
former Yugoslavia is a good example of what I have just said. In the 
Conference that started in London, the many efforts of the international 
community converged in an attempt to put an end to that complex conflict by 
helping the parties to resolve their differences through the negotiations 
currently taking place in Geneva. Aggression, the use of force, and the 
violation of human rights will only generate destruction and hatred and will 
meet with the continued condemnation and determined action of the 
international community to put an end to them. 
 
Meanwhile, the gap between the developed and the developing countries 
persists and, in many cases, has even widened. Old conflicts have intensified 
and new ones have appeared. The tragedy presently afflicting Somalia is 
palpable proof of the terrible effects that underdevelopment, poverty, natural 
disasters and violence can have when they coincide in time and place. This 
situation demands greater solidarity and a swift collective response such as 
the one decided in the framework of the United Nations, which was aimed at 
putting an end to such terrible suffering and making possible a peace process 
that will lead to national reconciliation in that country. 
For all these reasons, after the initial moments of surprise and 
euphoria, of perplexity and optimism in the face of what seemed to be the 
emergence of a new world order, we are now coping with the need to incorporate 
these new changes, so as jointly to build a more just and secure international 
society. 
This is the great task confronting the United Nations today. The choice 
is very clear: we cannot allow the Organization to trail behind events, 
letting itself be moulded by them. On the other hand, we can make the United 
Nations an active forum and the foremost centre in the transformations 
affecting us all, capable of influencing and shaping these transformations. 
This alternative, this leading role, which is the one desired by Spain for the 
United Nations, is the choice that seems to have been made by the 
Secretary-General when he drew up his excellent report entitled "An Agenda for 
Peace" (A/47/277),' and when he reported to the General Assembly on the work of 
the Organization. 
I referred earlier to changes in the international climate that have made 
it possible to defuse various deeply-rooted regional conflicts. The United 
 
Nations has contributed to this objective to a large extent through the 
peacemaking activities of the Secretary-General carried out in the framework 
of the peace-keeping operations. The results obtained over recent years have 
made it possible to speak, truly, of a process of revitalization of the 
Organization. 
However, the present momentum behind this process has proven 
insufficient, as demonstrated by the persistence of some old conflicts and the 
outburst of new forms of violence. From this perspective, the Spanish 
Government believes that the set of suggestions put forward by Mr. 
Boutros-Ghali represents a very useful basis for a systematic and effective 
response by the Organization and the international community to any kind of 
conflict, whatever the causes and outcome. It is essential, to this end, to 
secure the cooperation of all Member States in the complex tasks ranging from 
conflict-prevention to the consolidation of peace. 
The increase and enhancement of peace-keeping operations requires a 
growing effort on the part of us all. Spain is aware of this and, after 
participating in a noteworthy manner in the United Nations Transition 
Assistance Group (UNTAG) in Namibia and in the United Nations Observer Group 
in Central America (ONUCA), is contributing with a large number of army and 
police officers to the work of the United Nations Operation in El Salvador 
(ONUSAL). Moreover, Spain is participating actively in the United Nations 
Angola Verification Mission (UNAVEM II) and is collaborating with the United 
Nations Mission for the Referendum in Western Sahara (MINURSO). Spain is also 
prepared to participate with a military contingent in the task of the United 
Nations Protection Force (UNPROFOR) in Bosnia and Herzegovina. Finally, Spain 
provides aid - mainly humanitarian within the framework of other operations 
established by the Security Council. 

The peace-keeping operations have also undergone a qualitative change, as 
new and different activities have been undertaken that go beyond their 
traditional limits. These new dimensions require special training and a rapid 
response that can hardly be obtained if we do not follow the 
Secretary-General's suggestion of establishing special national units ready to 
be rapidly deployed at the service of the Organization. Spain is prepared to 
consider this proposal seriously after appropriate consultations with the 
other Member States and with the Secretary-General. 
Nevertheless, we must bear in mind that peace cannot be made and cannot 
be consolidated with the use of military means alone. It is necessary, 
whenever possible, to resolve conflicts before they degenerate into armed 
hostilities, using all the means for peaceful settlement of disputes provided 
for in the Charter. In this context, I would like to underline the 
Secretary-General's statement that greater confidence on the part of States in 
the International Court of Justice would contribute significantly to the 
Organization's task of peace-seeking. Spain has already given proof of this 
confidence by recently accepting the Court's compulsory jurisdiction and by 
supporting the possibility of authorizing the Secretary-General to request 
advisory opinions of the Court on legal questions arising within the scope of 
his activities. 
Spain has firmly supported the strengthening of the United Nations role 
in the field of preventive diplomacy. That is why we decided to co-sponsor 
the initiatives leading to the approval, in 1988, of the Declaration on 
conflict-prevention and, in 1991, of the Declaration on Fact-finding by the 
United Nations in the Field of the Maintenance of International Peace and 
Security. These efforts should be enhanced, and in this connection, such 
measures as fact-finding missions, an early-warning system and the 

reinforcement of the role of regional organizations can be very useful in 
preventing conflicts which, if allowed to start, might later require the 
launching of a much more costly exercise for the reestablishment of peace. 
In this sense, we also believe that all efforts that could contribute to 
the consolidation of peace once it has been reached, should be promoted in 
order to avoid the resurgence of new conflicts over the not yet extinguished 
flames of a pre-existent conflict. In this regard, I would like to underline 
here the considerable increase in the Organization's efforts in the field of 
humanitarian assistance, as well as the tasks recently carried out in the 
field of electoral assistance in countries where democracy and peaceful 
cohabitation are threatened or insufficiently established. The role of the 
Organization on behalf of refugees has also been of great importance for the 
consolidation of peace, as has its work in the field of disarmament and the 
promotion and defence of human rights. 
The Member States of the Organization must be aware that the new tasks 
that we are entrusting to the United Nations are increasing in number and 
complexity day by day, and are without precedent in its history. In order for 
the Organization to be prepared to meet these new demands for international 
action, the unconditional financial backing of each of its Members is required. 
This year, we have completed the drafting of the text of the Convention 
on chemical weapons, which envisages the prohibition of the development, 
stockpiling and use of these weapons, as well as their destruction. The 
elimination of this type of weapon is a long-sought objective that should now 
be attained. Spain decidedly supports the adoption of this Convention at this 
session of the General Assembly, and hopes that it will soon enter into force. 

We welcome the proposal of the Twelve, adopted by the General Assembly 
last year, to create in the Secretariat a Register of Conventional Arms with 
regard to the international transfer of such arms, which envisages the 
transmission of information by all Member States. It is necessary for all of 
us to cooperate, so that this Register may be established as the 
clearing-house for the exchange of information on all flows of conventional 
arms, and in the near future to include information on other types of weapons 
and other data concerning the military capacity of States. 
To the achievements of the Organization in the field of disarmament and 
arms control must be added this year other important progress made at regional 
and world-wide levels aimed at reinforcing the stability and security of our 
planet and thus the purposes of the United Nations. 
I am referring to the withdrawal of all tactical nuclear weapons, from 
areas where they were deployed until very recently, to the territories of the 
United States and the Russian Federation. We must underscore as well the 
agreements reached recently by President Bush and President Yeltsin on a 
drastic reduction of the nuclear arsenals in their respective countries. We 
also welcome the initiatives taken by several nuclear Powers to declare 
moratoriums on their nuclear tests, or to reduce them to a bare minimum. 
In the European region, one must underscore the significance of the 
Treaty on Conventional Armed Forces in Europe and its complementary Act on 
personnel strength, both already in force, as well as the conclusion of the 
Open Skies Treaty and the adoption of a new series of confidence-building 
measures. 

Spain welcomes all these achievements and hopes that they will lead to 
further progress in this field. 
The ultimate beneficiary of the United Nations efforts to achieve a more 
peaceful, just and secure world is undoubtedly mankind as a whole. 
Thanks to a large extent to United Nations action we have made 
significant advances in the defence and protection of human rights and 
fundamental freedoms internationally. However, we are living in a period of 
instability and uncertainty, in which not only economic inequalities but also 
the resurgence of intolerance, xenophobia and exacerbated nationalism, among 
other factors, are endangering personal freedom and security. That is why it 
is necessary to intensify our efforts in this area, so as to encourage 
understanding and respect for the rights of individual members of minorities 
and for the needs of the most vulnerable groups of society. In this respect, 
we consider particularly important that this Assembly approve by consensus, as 
the Commission on Human Rights and the Economic and Social Council have 
recently done, the draft declaration on the rights of persons belonging to 
national, ethnic, religious or linguistic minorities. 
My country places great hopes on the World Conference on Human Rights 
scheduled for next year in Vienna. This Conference should, on the basis of 
existing universally accepted standards, draw the basic guidelines for our 
future activity in this field, so that individuals and peoples may, through 
democracy and development, fully enjoy the benefits of human rights and 
fundamental freedoms. 
The achievements of the United Nations in the field of international 
peace and security contrast with the limited progress in the sphere of 
economic and social development. The world gap between rich and poor has been 
widening in an alarming way. The United Nations Development Programme's Human 

Development Report for 1992 shows that the richest 20 per cent of the world 
population receive 82.7 per cent of total world income, whereas the poorest 
20 per cent receive only 1.4 per cent. 
The international community cannot remain passive in the face of these 
grave and growing disparities. The Organization, owing to its universal 
membership and the breadth of its purposes and principles, must play a leading 
role to guide and stimulate the establishment of guidelines for the United 
Nations system as a whole, in order to find solutions to the important issues 
related to the development and well-being of all peoples. 
It is necessary in this respect to strengthen the Economic and Social 
Council. Some progress has already been made in its restructuring, but it is 
necessary that such restructuring be continued and deepened in order to 
revitalize this principal organ of our Organization. It also seems necessary 
to envisage the reform of the United Nations Conference on Trade and 
Development (UNCTAD) in order to adapt it to the new realities, as was 
underscored at its eighth session, held in Cartagena de Indias last February. 
We support the establishment by the Assembly during its current session 
of a high-level Commission on Sustainable Development that was agreed to at 
the Conference on Environment and Development, held in Rio de Janeiro last 
June, where the concept of sustainable development was identified as a central 
element that should inspire the theory and practice of development policies in 
the coming years. 
We should look for new ways of dealing with the main task of attaining 
sustainable development and assign greater financial resources to this task, 
in particular by those countries that are in a position to do so. My country 
is aware of the fact that it must make an effort in proportion to its economic 
capacity. For this reason, the President of the Spanish Government at the 

summit meeting at Rio de Janeiro, after recalling that Spain had tripled its 
official aid over the past 10 years, made a commitment to triple its aid again 
in the course of the coming decade. This is a difficult challenge that we 
have taken upon ourselves but one that we are ready to fulfil. 
The world population has more than doubled over the past 40 years, and 
according to recent estimates it will double again in the next 30 years. This 
astounding growth demands a serious analysis on the part of the international 
community as well as a careful study of the consequences that it generates, 
such as migratory flows, the problems of large urban concentrations and the 
enormous demands it creates in the areas of food, housing, health care and 
education. These are all issues that should be studied in depth at the 
Conference on Population and Development, to be held in Cairo in 1994. 
It is not surprising that social problems are gaining importance at the 
present time, when many economies are undergoing tough processes of adjustment 
and others are going through difficult transitions from a central planning 
system to one of market economy. The summit conference on social development 
to be held in 1995 is therefore a timely initiative. Proper preparation is 
the best guarantee for its success. The basic guiding principle for its work 
should be the concept of human development; it should examine the necessary 
measures to provide greater opportunities for education, medical care and 
employment to the world's inhabitants. It is becoming daily more obvious that 
economic growth in itself does not automatically improve people's living 
conditions, neither within nations nor internationally. Therefore, it is 
essential to give a social dimension to the concept of economic development. 
Allow me to refer now to two great threats to society today: drug 
trafficking and terrorism. 

The drug-trafficking business is so grim and complex and has so many 
ramifications that efforts to combat it must be based on the strengthening of 
national measures and on effective international coordination and cooperation. 
The producer countries must receive the assistance needed to grow 
alternative crops and to enable them to confront the powerful and well-armed 
drug-trafficking organizations. Those countries producing substances likely 
to be used in the manufacture of drugs should inspect and control the exports 
of those substances. Consuming countries also responsible for the 
drug-trafficking must strengthen programmes and measures aimed at decreasing 
domestic demand. Moreover, perseverance is necessary in inspecting bank 
accounts used by drug traffickers and in reporting money-laundering when 
suspicions of its connection with this illegal activity exist. Concealing 
information on the drug-trafficking business amounts to complicity in criminal 
activity. 
Terrorism, for its part, continues to pose a threat to human life and to 
coexistence between nations. It is a threat of an international character and 
as such requires international efforts for its eradication. General Assembly 
resolution 46/51, adopted by consensus last year, was a further step in United 
Nations work aimed at developing greater international cooperation for this 
purpose. 
Those two threats, especially that of terrorism, are interrelated with 
illegal arms dealing, which must be combated just as firmly by the 
international community. 
There is one issue whose importance for Spain is well known: the 
decolonization of Gibraltar. I wish to restate my Government's determination 

to continue, with dedication and in a constructive spirit, the negotiating 
process with the United Kingdom established by the Brussels Declaration of 
27 November 1984, bearing in mind the doctrine of the General Assembly that 
this is not a case of self-determination but a situation that affects the 
territorial integrity of Spain. I trust that the negotiating efforts of both 
Governments will soon lead to a definitive solution that, while taking into 
account the legitimate interests of the people, will put an end to the 
colonial status of Gibraltar a status that is clearly anachronistic and 
inappropriate to the times in which we live, especially since the General 
Assembly's proclamation of the International Decade for the Eradication of 
Colonialism until the year 2000. 
Last July, in Madrid, the Heads of State and Government participating in 
the Second Ibero-American Summit adopted a document of conclusions reaffirming 
their aspirations to a free, open and pluralistic society directed towards 
progress and social justice, a society in which free rein is given to the full 
exercise of individual freedoms and in which no one is excluded or 
persecuted. I am certain that this is an ideal we all share. 
The Ibero-American Summit declared itself in favour of reforming the 
United Nations system and stressed the need to give it momentum so that it 
could respond more efficiently to the will of all its Member States. The 
celebration, in 1995, of the fiftieth anniversary of the United Nations will 
be a good occasion for the attainment of this objective, which will enable the 
General Assembly to undergo renewal and revitalization, following on that 
already experienced by the Security Council. The Organization would then more 
faithfully reflect the important changes that have taken place in 
international society during the last 50 years. 

We are all well aware that in today's world no nation can stand on its 
own. The fate of each and every one of our countries is linked to the fate of 
the others. I wish therefore to conclude my statement by expressing the firm 
conviction that in the new global and integrated society that is emerging at 
the end of this century no intelligent action can be taken that is not based 
on the exercise of the most resolute solidarity. 
